Order entered May 26, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00188-CV

                     METROPCS TEXAS, LLC, Appellant

                                         V.

                       ZAHRA AMIRI, ET AL., Appellees

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-20-04875-D

                                      ORDER

      Before the Court is appellees’ May 25, 2022 second motion for an extension

of time to file their brief. We GRANT the motion. We ORDER the brief

tendered to the Court by appellees on May 25 filed as of the date of this order.


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE